DETAILED ACTION
In Applicant’s Response filed 2/24/2021, Applicant has amended claims 1 and 9; amended the specification; and submitted a replacement drawing sheet showing figure 6. Currently, claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al (US 9652037).
With respect to claim 1, Rubin discloses a combined structure of a wearable apparatus (exoskeleton comprising a body-borne portion – col 2 lines 45-50), the combined structure comprising: 
a torso fastening part (torso segment 600 of exoskeleton – col 11 lines 26-28; figs 6A-6B) fixedly fastened to a wearer’s torso (torso segment 600 includes elements configured to be secured to the body of a wearer – col 11 lines 28-29; 44-52);
a fixed link (thoracic spinal joint 660; figure 6B) extending from the torso fastening part  to a position above a wearer’s shoulder (extends from pelvic structural member 604 that is part of the torso segment 600 that can be secured to the wearer’s body upwardly to a thoracic structural member 605 that is coupled to shoulder joints 670a an 670b by articulation 632a which is placed above the head of a wearer – col 11 lines 53-55; col 12 lines 44-46; figures 6A-6B);
a first link and a second link (third articulations 634a and 634b illustrated as linkages in figures 6A and 6B) being respectively coupled to the fixed link (elements are interconnected as shown in figures 6A and 6B) to be laterally rotatable and crossing each other while being vertically spaced apart from each other (each third articulation enables three-degree-of-
a rotatable part (articulation 632a) disposed at a position above the wearer’s shoulder (col 12 lines 44-46), and coupled to the first link and the second link (third articulations 634a and 634b)(as shown in figures 6A and 6B the elements are interconnected to form an integral structure) to be laterally rotatable (each third articulation enables three-degree-of-freedom rotation – col 12 lines 41-44 and thus is interpreted as being laterally rotatable);
a connecting part (structural member 610; fig 6A and 6B) coupled to the rotatable part (632a; element 632a and element 610 are interconnected to form a unitary structure as shown in figures 6A and 6B) to extend downward from the rotatable part (as shown in figures 6A and 6B); and
an upper arm module coupled to be rotatable upward or downward about the connecting part while an end thereof is coupled to the connecting part at a position corresponding to an upper end portion of a wearer’s upper arm, and fastened to the wearer’s upper arm while extending in a longitudinal direction of the wearer’s upper arm (right shoulder joint 670a is mechanically coupled to right upper arm structural member 401a via a temporary coupling point comprising connectors 704a and 704b and Left shoulder joint 670b is mechanically coupled to left upper arm structural member 401b via a temporary coupling point comprising connectors 708a and 708b – col 28 lines 54-62; arm portions include a connector located at the anticipated location of a wearer’s upper arm during use and are configured having a profiled that is expected to extend along the arm in the longitudinal direction during 
wherein the rotatable part (632a) coupled to the first link and the second link (third articulations 634a and 634b)(as shown in figures 6A and 6B the elements are interconnected to form an integral structure) to be laterally rotatable (each third articulation enables three-degree-of-freedom rotation – col 12 lines 41-44 and thus is interpreted as being laterally rotatable) is configured to rotate about an instantaneous center of rotation (ICR) formed at an intersection of the first link and the second link (articulation 632a is configured to emulate motion of the wearer's scapula during scapular protraction and retraction and comprises a pin-type revolute articulation that has an axis of rotation substantially aligned with the average axis of rotation of the sternoclavicular joint of the wearer in scapular protraction/retraction – col 12 lines 27-35; the pin-type revolute articulation is interpreted as providing an “instantaneous center of rotation (ICR)” because the articulation(s) will rotate around the pin such that the pin will provide a fixed point that will have zero velocity during rotation of articulations 634a and/or 634b to generate a circular field around the pin thus providing an ICR). 
With respect to claim 2, Rubin discloses the invention as claimed (see rejection of claim 1) and also discloses that the torso fastening part is disposed at a wearer’s back side (configured to be attached to a user’s back as shown in figure 7), and includes:
an upper plate (thoracic structural member 605) disposed at an upper portion of the torso fastening part (as shown in figures 6A and 6B) to be brought in contact with the wearer’s back side (entire structure is configured to be attached to a user’s back as shown in figure 7);

a rear side link extending in a vertical direction to connect the upper plate and the lower plate together (structural members 608 and 610 are interconnected and extend in a vertical direction to connect member 605 and member 604 as shown in figures 6A and 6B).
With respect to claim 3, Rubin discloses the invention as claimed (see rejection of claim 2) and also discloses that the rear side link (608/610) is rotatably coupled to the upper plate or the lower plate about an extended longitudinal direction thereof as a rotation axis (articulation 619 between member 608 and member 604 – figure 6B).
	With respect to claim 4, Rubin discloses the invention as claimed (see rejection of claim 2) and also discloses that the upper plate (605) is fastened to the wearer’s back side (entire structure is configured to be attached to a user’s back as shown in figure 7) at a position higher than the wearer’s shoulder and the fixed link is disposed at a position above the wearer’s shoulder by extending forward from a position where the upper plate is laterally extended (thoracic structural member 605 that is coupled to shoulder joints 670a an 670b by articulation 632a which is placed above the head of a wearer – col 11 lines 53-55; col 12 lines 44-46; figures 6A-6B).
	With respect to claim 5, Rubin discloses the invention as claimed (see rejection of claim 2) and also discloses that the lower plate (604) is fastened to the wearer’s back side (entire structure including element 604 is configured to be attached to a user’s back as shown in figure 7) at a position corresponding to a wearer’s pelvis (member 604 is a “pelvic structural member” 
	With respect to claim 7, Rubin discloses the invention as claimed (see rejection of claim 1) and also discloses that the fixed link (thoracic spinal joint 660; figure 6B) extends forward from the torso fastening part to be disposed at a position above the wearer’s shoulder (extends from pelvic structural member 604 that is part of the torso segment 600 that can be secured to the wearer’s body upwardly to a thoracic structural member 605 that is coupled to shoulder joints 670a an 670b by articulation 632a which is placed above the head of a wearer – col 11 lines 53-55; col 12 lines 44-46; figures 6A-6B), and is rotatably coupled to the first link and the second link respectively (elements are interconnected to form a unitary structure; third articulations 634a and 634b illustrated as linkages in figures 6A and 6B; each articulation permits rotation) at a first point and a second point spaced apart from each other (as shown in figures 6A and 6B articulations 634a and 634b are spaced apart from one another).
	With respect to claim 8, Rubin discloses the invention as claimed (see rejection of claim 1) and also discloses that the rotatable part (articulation 632a) is in a form of a plate (as shown in figure 6A) extending parallel to the ground (the articulation is rotatable and thus is interpreted as being configured to rotate into a position where it is parallel to the ground), is rotatably coupled to the first link and the second link respectively (third articulations 634a and 634b; as shown in figures 6A and 6B the elements are interconnected to form an integral structure; each third articulation enables three-degree-of-freedom rotation – col 12 lines 41-44 and thus is interpreted as being rotatable) at a third point and a fourth point spaced apart from 
With respect to claim 9, Rubin discloses the invention as claimed (see rejection of claim 8) and also discloses that the upper arm module is applied with a rotational torque that rotates the upper arm module upwardly with respect to the connecting part (right shoulder joint 670a is mechanically coupled to right upper arm structural member 401a via a temporary coupling point comprising connectors 704a and 704b and Left shoulder joint 670b is mechanically coupled to left upper arm structural member 401b via a temporary coupling point comprising connectors 708a and 708b – col 28 lines 54-62; arm portions include a connector located at the anticipated location of a wearer’s upper arm during use as shown in figures 4A and 4B; module is rotatable via joints 670a and 670b – col 12 lines 18-35; the rotation is interpreted as permitting upward rotation with respect to the connector and providing a rotational torque), and the fifth point of the rotatable part (location of element 632a) coupled with the connecting part (element 632a and element 610 are interconnected to form a unitary structure as shown in figures 6A and 6B) is disposed at a position behind an intersection of the first link and the second link (as shown in figures 6A and 6B elements 634a and 634b are capable of being positioned behind the location of element 632a by rotating the elements to such a position).
claim 12, Rubin discloses the invention as claimed (see rejection of claim 1) and also discloses that the upper arm module is disposed at an outer side of the wearer’s upper arm (as shown in figures 4A and 4B the upper arm module includes portions configured to be located at the expected position of the outer side of the arm during use), and includes a support that supports the wearer’s upper arm from a lower portion of the wearer’s upper arm by extending toward an inner side of the wearer’s upper arm through the lower portion of the wearer’s upper arm (structure includes proximal and 
distal upper arm structural members 402 and 404 as shown in figures 4A and 4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (US 9652037) in view of Kottman et al (US 2004/0083932). 
With respect to claim 6, Rubin discloses the invention as claimed (see rejection of claim 5) and also discloses that the lower plate (604) is provided with a first coupling portion and a second coupling portion (articulations 619 and 620) wherein the rear side link is coupled to the first and second coupling portions (608 is attached to 604 via articulation 619 and 620 as shown 
	Rubin does not, however, explicitly disclose that the second coupling portion protrudingly extends from a position vertically spaced apart from the first coupling portion and that the second coupling portion is slidably coupled to the rear side link.
	Kottman, however, teaches a coupling mechanism that includes first and second coupling portions (74 and 81 in figure 14) used for attachment of a link member (23) wherein the second coupling portion (81) protrudingly extends from a position vertically spaced apart from the first coupling portion (as shown in figure 14, element 81 protrudes outwardly from element 23 and is vertically spaced apart from element 74) and the second coupling portion (81) is slidably coupled to the link (element 81 slides within groove 87 while element 74 provides rotational movement). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the second coupling portion in Rubin so that it protrudingly extends from a position vertically spaced apart from the first coupling portion and is slidably coupled to the rear side link as taught by Kottman in order to permit both sliding and rotational movement. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (US 9652037) in view of Casler et al (US 2010/0114329). 
With respect to claim 10, Rubin discloses the invention as claimed (see rejection of claim 1) and also discloses that the first link or the second link is coupled to the fixed link (thoracic spinal joint 660; figure 6B is interconnected to third articulations 634a and 634b 
	Rubin does not, however, explicitly disclose that the coupling is through a thrust bearing.
Casler, however, teaches an exoskeleton wherein thrust bearings are used to support loads applied by tension (para [0029]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a thrust bearing as the coupling between the fixed link and the first or second link in Rubin in order to support loads applied by tension as taught by Casler.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (US 9652037).
With respect to claim 11, Rubin discloses the invention as claimed (see rejection of claim 1) but does not explicitly disclose a first magnetic body disposed at an end of the rotatable part spaced apart from positions where the rotatable part is coupled to the first link and the second link; and a second magnetic body disposed at a lateral end of the torso fastening part, wherein the first magnetic body and second magnetic body are attracted to each other.


Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/24/2021 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheet of figure 6 has been fully considered and is sufficient to overcome the objections which, accordingly, have been withdrawn.
	 Regarding the claim rejections under 35 USC 102 and 103, Applicant’s arguments on pages 9-11 of the Response have been fully considered but are not persuasive.


Specifically, the Office has noted Applicant’s argument on page 10 that Rubin differs from the claimed invention because “there is no teaching or suggestion in Rubin at least that the second articulation 632a is "…configured to rotate about an instantaneous center of rotation (ICR) formed at an intersection of the articulations 634a and 634b”…”. The Office is not persuaded by this argument, however, because Rubin discloses this configuration as discussed in the rejection of claim 1 above where this new limitation has been addressed. Therefore, for at least this reason, The Office maintains that the prior art of record reads on claim 1 as recited in the present application.
	The Office has also noted Applicant’s arguments on page 11 regarding claims 2-12 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786